Civil action to recover damages for injury arising from the alleged negligence of the defendant in placing on the market a bottle of coca-cola containing the decomposed remains of a mouse, which was purchased by the plaintiff and partially consumed by him.
Upon denial of liability, the issue of negligence was answered by the jury in favor of the defendant. From judgment thereon, the plaintiff appeals, assigning errors.
The case seems to have been tried in substantial conformity to the decisions on the subject. Corum v. Tobacco Co., ante, 213; Broadway v.Grimes, 204 N.C. 623, 169 S.E. 194; Perry v. Bottling Co., 196 N.C. 175,145 S.E. 14. The appeal presents no new question of law or one not heretofore settled by a number of decisions. The verdict and judgment will be upheld.
No error. *Page 837